|N THE UNiTED STATES D|STR|CT COUFiT
FOF% THE SOUTHERN D|STR|CT OF OHIO
WESTERN DlVlS|ON

HOWARD L. TONIS,

P|aintiff,

v_ _ Case No. 3:18-cv-169
commissioNER oi= sociAi_ JUDGE WALTER H. RICE
SECURlTY,

Defendant.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES l\/IAGISTRATE
JUDGE'S REPORT AND RECO|V||V|ENDAT|ONS (DOC. #12);
D|SM|SS|NG COl\/lPLA|NT (DOC. #3) W|THOUT PREJUD|CE FOR
FA|LURE TO PROSECUTE; JUDGIV|ENT TO ENTER lN FAVOR OF
DEFENDANT AND AGA|NST PLA|NT|FF; TERM|NAT|ON ENTRY

 

Based on the reasoning and citations of authority set forth by United States
|\/|agistrate Judge l\./lichael J. Newman in his Report and Recornmendations, Doc.
#12, as well as upon a thorough de novo review of this Court’s file and the
applicable law, the Court ADOPTS said judicial filing in its entirety. Although
Plaintiff was notified of his right to file Objections to the Report and
Recornmendations, and of the consequences of failing to do so, no Objections
were filed within the time allotted. Accordingly, pursuant to Fed. R. Civ. P. 41 (b),
the Court DlSl\/l|SSES P|aintiff's Complaint, Doc. #3, WlTHOUT PREJUD|CE, for
failure to prosecute.

Judgment shall be entered in favor of Defendant and against P|aintiff.

The captioned case is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.

Date: November 5, 2018 wj@

 

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

